DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 4/6/2021 have been fully considered.
Claims 21-23 have been newly added.

The corrected status of this application as a continuation in part of application 16/695,420 is acknowledged.
The corrected incorporation of sequence listing paragraph is acknowledged.
The rejection of claims 1, 8-10, and 19 as being anticipated by Baumeister et al. (WO 2012/175741) is withdrawn in view of the claim amendments.  Baumeister et al. does not disclose an immunoglobulin single variable domain (VH or VHH) having V at Kabat position 11 and L at Kabat position 89. 
The rejection of claims 1-20 as being anticipated by Staelens et al. (U.S. Patent Application Publication 2019/0367598) is withdrawn in view of the claim amendments.  Staelens et al. discloses modifying an immunoglobulin single variable domain (VH or VHH) to have V at Kabat position 11 and L at Kabat position 89.  While paragraph [0056] discloses making mutations in the C-terminal region (which is disclosed as including these amino acid positions) to reduce the binding by pre-existing antibodies, the document does not disclose reduced binding at the C-terminal region.  


Claim Objections
Applicant is advised that should claims 1 and 21 be found allowable, claims 22-23, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 1 and 22 are directed to methods of the same scope although worded differently.  Claims 21 and 23 directed to methods of the same scope although worded differently.  In each case, the ISVD (VH or VHH) must be modified to have V at Kabat position 11 and L at Kabat position 89 and have reduced binding to the C-terminal region by pre-existing antibodies found human blood or serum.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 has been amended to recite “reduced binding to it C-terminal region by pre-existing antibodies found in human blood or serum.”  New claim 22 contains the same limitation.
Applicant pointed to basis for the amended and new claims at page 8, lines 18-22; page 56, lines 21-28; Table H in Example 5; and page 58, lines 4-9.  This is not agreed with.  The examiner will reference paragraphs in U.S. Patent Application Publication 20210087261.
Page 8, lines 18-22, discusses L11V and V89L mutations with respect to solubility and not the properties recited in the claims.
Page 56, lines 21-28, discusses L11V and V89L mutations but does not discuss the properties recited in the claims.
end not in the C-terminal region of the ISVD.   
	Paragraph [0009] discloses:
In particular, as described in WO 12/175741, the C-terminal region (as this term is also used herein) is part of a putative epitope on the ISV that also includes, among other residues, the amino acid residue at position 14 (and the amino acid residues next/close to the same in the amino acid sequence, such as positions 11, 13 and 15) and may also comprise the amino acid residue at position 83 (and the amino acid residues next/close to the same in the amino acid sequence, such as positions 82, 82a, 82b and 84) and/or the amino acid residue at position 108 (and the amino acid residues next/close to the same in the amino acid sequence, such as positions 107.  As in WO 12/17574, this putative epitope is also collectively referred to herein as the "C-terminal region", it being understood that this C-terminal region at least comprises the C terminal sequence VTVSS (i.e. each of positions 109, 110, 111, 112 and 113) and the amino acid residue at position 14, and may also comprise the amino acid residues at positions 83 and 108, and possibly also the amino acid residues at positions 13, 15, 82b, 83, 84 and 107.

As such, the “C-terminal end” and the “C-terminal region” are not synonymous or interchangeable terms.  The specification does not disclose or associate reduced binding to its C-terminal region (as recited in the claims and as defined by the specification) by pre-existing antibodies found in human blood or serum with the presence of  V at Kabat position 11 and L at Kabat position 89.  In point of fact, the specification doesn’t provide any evidence as to where the pre-existing antibodies are binding on the ISVD (reference A or any modified/mutated 
While the specification provides support for “reduced binding to its C-terminal end by pre-existing antibodies found in human blood or serum,” it does not provide support for “reduced binding to its C-terminal region by pre-existing antibodies found in human blood or serum.”  Note that the original claims and the claims discussed in the 3/26/2021 interview recited the C-terminal end and not the C-terminal region.
The claims as written constitute new matter.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reduced binding to its C-terminal end by pre-existing antibodies found in human blood or serum, does not reasonably provide enablement for reduced binding to its C-terminal region by pre-existing antibodies found in human blood or serum.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Paragraph [0009] of U.S. Patent Application Publication 20210087261 discloses:
In particular, as described in WO 12/175741, the C-terminal region (as this term is also used herein) is part of a putative epitope on the ISV that also includes, among other residues, the amino acid residue at position 14 (and the amino acid residues next/close to the same in the amino acid sequence, such as positions 11, 13 and 15) and may also comprise the amino acid residue at position 83 (and the amino acid residues next/close to the same in the amino acid sequence, such as positions 82, 82a, 82b and 84) and/or the amino acid residue at position 108 (and the amino acid residues next/close to the same in the amino acid sequence, such as positions 107.  As in WO 12/17574, this putative epitope is also collectively referred to herein as the "C-terminal region", it being understood that this C-terminal region at least comprises the C terminal sequence VTVSS (i.e. each of positions 109, 110, 111, 112 and 113) and the amino acid residue at position 14, and may also comprise the amino acid residues at positions 83 and 108, and possibly also the amino acid residues at positions 13, 15, 82b, 83, 84 and 107.

As such, the “C-terminal end” and the “C-terminal region” are not synonymous or interchangeable terms.  
Paragraph [0367] in Example 5 states that samples obtained from certain SLE patients appear to contain pre-existing antibodies/factors that can bind to the exposed C-terminal end of a VH domain, even when a C-terminal extension is present.  The data in Table H show inhibition of that binding for an ISVD having the L11V and V89L mutations.  However, Example 5 discloses reduced binding of pre-existing antibodies at the C-terminal end not in the C-terminal region of the ISVD.  The specification does not disclose or associate reduced binding to its C-terminal region (as recited in the claims and as defined by the specification) by pre-existing antibodies found in human blood or serum with the presence of  V at Kabat position 11 and L at Kabat position 89.  In point of fact, the specification doesn’t provide any evidence as to where the pre-existing antibodies are binding on the ISVD (reference A or any modified/mutated ISVD).  That is, the particular amino acid(s) in the ISVD that are bound by the pre-existing antibodies are not identified in the experiments.  However, paragraph [0367] of Example 5 positively asserts that the binding is at the C-terminal end and this will be viewed as an enabling disclosure. 
While the specification enabled “reduced binding to its C-terminal end by pre-existing antibodies found in human blood or serum,” it does not provide support for “reduced binding to its C-terminal region by pre-existing antibodies found in human blood or serum” given the definition of C-terminal region in the specification.
The scope of the claims is not enabled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa